M&TBank

Manufacturers and Traders Trust Company




CONSTRUCTION AND SITE DEVELOPMENT

 LINE OF CREDIT MORTGAGE NOTE

(Construction Loan)

Pennsylvania




April 20, 2006

$10,000,000.00




BORROWER:

Big Boulder Corporation, Blue Ridge Real Estate Company, BBC Holdings, Inc.,
BRRE Holdings, Inc., Northeast Land Co., Lake Mountain Company, Jack Frost
Mountain Company, Boulder Creek Resort Company and Moseywood Construction Co.,
individually and doing business as Stoney Run Realty Company and doing business
as Stoney Run Builders Company     a(n) [  ] individual(s)
[  ] partnership [ x ] corporation [  ] trust [  ] limited liability company [
 ] ____________ organized under the laws of Pennsylvania (except for BBC
Holdings, Inc. and BRRE Holdings, Inc. which are organized under the laws of the
State of Delaware)

Address of residence/chief executive office: each having an address of Route 940
and Moseywood Road, P.O. Box 707, Blakeslee, Pennsylvania 18610-0747.




LENDER: Manufacturers and Traders Trust Company, a New York banking company,
with offices located at One Fountain Plaza, Buffalo, New York 14203. Attn: M&T
Real Estate, Inc.




Definitions. Each capitalized term shall have the meaning specified herein and
the following terms shall have the indicated meanings:




a.

"Loan Agreement" shall mean the agreement between Borrower and the Lender dated
on or about the date hereof in connection with the construction and mortgage
financing and site development of real property described in the Mortgages, as
the same may be amended, modified or replaced from time to time.

b.

"Maturity Date" is April 19, 2008.

c.

"Mortgages" shall mean the mortgages dated on or about the date of this Note
executed by one or more Borrower, as the same may be amended, modified or
replaced from time to time.

e.

"Principal Sum" shall mean Ten Million Dollars ($10,000,000.00).




Promise to Pay. For value received, and intending to be legally bound, the
undersigned Borrower promises to pay to the order of the Lender at its office
identified above in lawful money of the United States and in immediately
available funds, the Principal Sum or so much thereof as may be advanced, plus
interest on the unpaid portion of the Principal Sum, and all Expenses (defined
below). Advances under this Note shall be made pursuant to the terms and
conditions of the Loan Agreement.




Interest. All outstanding amounts of the Principal Sum advanced to Borrower
under this Note shall accrue interest at a per annum rate equal to:

[   ]  ____________%

[ x ]  equal to one-quarter percent (1/4%) less than the rate in effect as the
rate announced by the Wall Street Journal as the prime rate of interest on the
first day of the calendar month containing such day. The Prime Rate may be
greater or less than other interest rates charged by the Bank to other borrowers
and is not solely based upon or dependent upon the interest rate which the Bank
may charge any particular borrower or class of borrowers.

[   ]  ____________ percentage points above LIBOR for a [  ] one month interest
period, [  ] two month interest period, [  ] three month interest period or [  ]
six month interest period ("LIBOR Rate"). If no interest period is specified, a
one month period shall be used. The definition of LIBOR, adjustments to the
LIBOR Rate and other provisions relative thereto are contained on Rider B
attached hereto and made a part of this Note by reference.





--------------------------------------------------------------------------------

[   ]  See Rider A attached hereto and made a part of this Note by reference.

If no rate is specified, interest shall accrue at the Maximum Legal Rate defined
below, fixed as of the date of disbursement. Interest will be calculated on the
basis of a 360-day year consisting of twelve (12) months with the actual number
of days of each month (28, 29, 30 or 31).




Maximum Legal Rate.

It is the intent of the Lender and Borrower that in no event shall such interest
be payable at a rate in excess of the maximum rate permitted by applicable law
(the "Maximum Legal Rate"). Solely to the extent necessary to prevent interest
under this Note from exceeding the Maximum Legal Rate, any amount that would be
treated as excessive under a final judicial interpretation of applicable law
shall be deemed to have been a mistake and automatically canceled and if
received by the Lender shall be refunded to Borrower.




Default Rate. After maturity (whether due to the Maturity Date, by acceleration
or otherwise), the interest rate on the unpaid Principal Sum shall be increased
to 3 percentage points per year above the otherwise applicable rate per year
(the "Default Rate'). Any judgment entered hereon or otherwise in connection
with any suit to collect amounts due hereunder shall bear interest at such
Default Rate. No failure to impose or delay in imposing the Default Rate shall
be construed as a waiver by the Lender of its right to collect, and Borrower's
obligation to pay, interest at the Default Rate effective as of the date of
maturity (whether due to the Maturity Date, by acceleration or otherwise).




Repayment of Principal and Interest. Borrower shall pay the Principal Sum and
interest owing pursuant to this Note to the Lender in installments as follows:




(1.)  Borrower shall pay accrued interest to Lender on the first day of May,
2006 and on the first day of each subsequent month thereafter to, but not
including, the Maturity Date; and




(2.)  On the Maturity Date, Borrower shall pay the outstanding Principal Sum and
all accrued and unpaid interest, premiums, Expenses and all other amounts owing
pursuant to this Note, the Loan Agreement and the Mortgage and remaining unpaid.
In addition, the Borrower shall make additional principal payments as set forth
in the Loan Agreement.




Late Charge. If Borrower fails to pay the whole or any installment of principal
or interest owing pursuant to this Note, the Mortgage or the Loan Agreement
including any Escrow payment owing pursuant to the Mortgage or the Loan
Agreement within ten (10) days of its due date, Borrower shall immediately pay
to the Lender a late charge equal to six percent (6%) of the delinquent amount.




Application of Payments. Payment made with respect to this Note may be applied
in any order in the sole discretion of the Lender, but prior to an Event of
Default or maturity, each payment shall be shall be applied first to accrued and
unpaid interest, next to Principal, next to the Escrow, next to late charges,
and finally to Expenses.




Prepayment. Borrower shall have the option of paying the Principal Sum to the
Lender in advance of the Maturity Date, in whole or in part, at any time and
from time to time upon written notice received by the Lender at least thirty
(30) days prior to making such payment without premium or penalty, provided,
however, that if the Borrower voluntarily or willingly terminates this Note at
any time and refinance any portion thereof for a residential development from
another lending institution, the Borrower shall pay a termination fee equal to
one percent (1 %) of $10,000,000.00 in year one of this Note and one half of one
percent (0.50%) of $10,000,000.00 in year two of this Note. Upon making any
prepayment of the Principal Sum in whole, Borrower shall pay to the Lender all
interest and Expenses owing pursuant to this Note, the Mortgage or the Loan
Agreement and remaining unpaid. Any partial payment of the Principal Sum shall
be applied in inverse order of maturity. In the event the Maturity Date of this
Note is accelerated, any tender of payment of the amount necessary to satisfy
the entire indebtedness made after maturity shall be expressly deemed a
voluntary prepayment.








--------------------------------------------------------------------------------

Business Purpose. This Note is being given by Borrower to the Lender in
connection with the construction and mortgage financing of real property
described in Mortgage and Borrower warrants that the indebtedness evidenced by
this Note is for a business purpose.

Events of Default; Acceleration. This Note is issued pursuant to and entitled to
the benefits of the Loan Agreement is secured and entitled to the benefits of
the Mortgage. An Event of Default under either the Mortgage or the Loan
Agreement is an Event of Default under this Note. All amounts under this Note
shall become immediately due and payable without any notice, demand, presentment
or protest of any kind (each of which is waived by Borrower) (a) automatically,
if Borrower or Mortgagor commences any bankruptcy or insolvency proceeding, if
voluntary, and upon the lapse of 45 days without dismissal if involuntary; (b)
at the sole option of the Lender, upon or at any time or from time to time after
the occurrence or existence of any Event of Default and the passage of any
applicable grace period; and (c) upon the Maturity Date. After maturity (whether
due to the Maturity Date, by acceleration or otherwise), interest on the
outstanding Principal Sum shall continue to accrue and be payable at the
applicable rate and the Lender's acceptance of any partial payment shall not
affect that all amounts under this Note are due and payable in full.




Right of Setoff. Upon maturity (whether due to the Maturity Date, by
acceleration or otherwise) or the occurrence of an Event of Default, the Lender
shall have the right to set off against the amounts owing under this Note any
property held in a deposit or other account with the Lender or any of its
affiliates or otherwise owing by the Lender or any of its affiliates in any
capacity to Borrower or Mortgagor. Such set-off shall be deemed to have been
exercised immediately at the time the Lender or such affiliate elect to do so.




Expenses. Borrower shall pay to the Lender on demand each cost and expense
(including, but not limited to, the reasonable fees and disbursements of counsel
to the Lender, whether internal or external and whether retained for advice, for
litigation or for any other purpose) incurred by the Lender or its agents either
directly or indirectly in connection with this Note including, without
limitation, endeavoring to (1) collect any amount owing pursuant to this Note or
negotiate or document a workout or restructuring; (2) enforce or realize upon
any guaranty, endorsement or other assurance, any collateral or other security,
or any subordination, directly or indirectly securing or otherwise directly or
indirectly applicable in any such amount; or (3) preserve or exercise any right
or remedy of the Lender pursuant to this Note (the "Expenses").




Joint and Several. If Borrower is more than one legal person, each such person
is jointly and severally liable for all obligations and amounts which become due
under this Note and the term "Borrower" shall include each as well as all of
them.




Miscellaneous.

This Note contains the entire agreement between the Lender and Borrower with
respect to the loan it evidences and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Lender with
respect thereto. All rights and remedies of the Lender under applicable law, the
Mortgage, the Loan Agreement, this Note or any document in connection with the
transaction contemplated hereby or amendment thereof are cumulative and not
exclusive. No single, partial or delayed exercise by the Lender of any right or
remedy shall preclude the subsequent exercise by the Lender at any time of any
right or remedy of the Lender without notice. No waiver or amendment of any
provision of this Note shall be effective unless made specifically in writing by
the Lender. No course of dealing or other conduct, no oral agreement or
representation made by the Lender, and no usage of trade, shall operate as a
waiver of any right or remedy of the Lender. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Lender's course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Lender and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.




Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Lender's records) or to the Lender (at the





--------------------------------------------------------------------------------

address on page one and separately to the Lender officer responsible for
Borrower's relationship with the Lender). Such notice or demand shall be deemed
sufficiently given for all purposes when delivered (i) by personal delivery and
shall be deemed effective when delivered, or (ii) by mail or courier and shall
be deemed effective three (3) business days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) business day after delivery to a nationally recognized overnight
courier service (e.g., Federal Express). Notice by e-mail is not valid notice
under this or any other agreement between Borrower and the Lender.




Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Lender and will be deemed to be made in the Commonwealth of Pennsylvania. This
Note will be interpreted in accordance with the laws of the Commonwealth of
Pennsylvania excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
COMMONWEALTH OF PENNSYLVANIA IN A COUNTY OR JUDICIAL DISTRICT WHERE THE LENDER
MAINTAINS A BRANCH AND CONSENTS THAT THE LENDER MAY EFFECT ANY SERVICE OF
PROCESS IN THE MANNER AND AT BORROWER'S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENTTHE
LENDER FROM BRINGING ANY ACTION, ENFORCING ANYAWARD OR JUDGMENT OR EXERCISING
ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Lender and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.




Waiver of Jury Trial. BORROWER AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE LENDER MAY HAVE
IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE
OR THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE,THAT THE LENDER WILL NOT, IN THE EVENTOFLITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED
TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.




Power to Confess Judgment. BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT OF
RECORD, AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER, TO APPEAR FOR
BORROWER AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, ORASERIES
OFJUDGMENTS, AGAINST BORROWER INFAVOROFTHE LENDER ORANYHOLDER HEREOF FOR THE
ENTIRE PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED INTEREST AND ALL OTHER
AMOUNTS DUE HEREUNDER, TOGETHER WITH COSTS OF SUIT AND AN ATTORNEY'S COMMISSION
OF THE GREATER OF TEN PERCENT (10%) OF SUCH PRINCIPAL AND INTEREST OR $1,000
ADDED AS A REASONABLE ATTORNEY'S FEE, AND FOR DOING SO THIS NOTE OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. BORROWER HEREBY FOREVER
WAIVES AND RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND
ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE
NOW IN FORCE OR HEREAFTER ENACTED. INTEREST ON ANY SUCH JUDGMENT SHALL ACCRUE AT
THE DEFAULT RATE. NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS JUDGMENT,
OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT
ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID,
BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE EXERCISED FROM TIME TO
TIME AS OFTEN AS THE LENDER SHALL ELECT UNTIL SUCH TIME AS THE LENDER SHALL HAVE
RECEIVED PAYMENT IN FULL OF THE DEBT, INTEREST AND COSTS.








--------------------------------------------------------------------------------

Preauthorized Transfers from Deposit Account. If a deposit number is provided in
the following blank, Borrower hereby authorizes the Lender to debit Borrower's
deposit account # _____________ with the Lender automatically for the full
amount of each payment which becomes due under this Note.

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Confession of Judgment, Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.




ATTEST:

BIG BOULDER CORPORATION




/s/ Christine A. Liebold

/s/ Eldon D. Dietterick

BY: CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President TAX ID. NO. 24-0822326  &
Treasurer




ATTEST:

BLUE RIDGE REAL ESTATE COMPANY




/s/ Christine A. Liebold

/s/ Eldon D. Dietterick

BY: CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President TAX I.D. NO. 24-0854342  &
Treasurer




ATTEST:

BBC HOLDINGS, INC.




/s/ Nina A. Corey

/s/ Eldon D. Dietterick

BY: Nina A. Corey, Secretary

ELDON D. DIETTERICK, President & Treasurer

TAX I.D. NO.

51-0294425




ATTEST:

BRRE HOLDINGS, INC.




/s/ Nina A. Corey

/s/ Eldon D. Dietterick

BY: Nina A. Corey, Secretary

ELDON D. DIETTERICK, President & Treasurer

TAX I. D. NO.

51-0294426




ATTEST:

NORTHEAST LAND CO.




/s/ Christine A. Liebold

/s/ Eldon D. Dietterick

BY: CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President

TAX I. D. NO.

23-1682251




[SIGNATURES CONTINUED ON NEXT PAGE]




ATTEST:

LAKE MOUNTAIN COMPANY




/s/ Christine A. Liebold

/s/ Eldon D. Dietterick

BY: CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President

TAX I. D. NO.

23-2243205




ATTEST:

JACK FROST MOUNTAIN COMPANY




/s/ Christine A. Liebold

/s/ Eldon D. Dietterick

BY: CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President

TAX I. D. NO.

23-1670482




ATTEST:

BOULDER CREEK RESORT COMPANY




/s/ Christine A. Liebold

/s/ Eldon D. Dietterick

BY: CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President

TAX I. D. NO.

20-2287001





--------------------------------------------------------------------------------




ATTEST:

MOSEYWOOD CONSTRUCTION CO., Individually and d/b/a STONEY RUN REALTY COMPANY and
d/b/a STONEY RUN BUILDERS COMPANY




/s/ Christine A. Liebold

/s/ Eldon D. Dietterick

BY: CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President

TAX I. D. NO.

65-1190104




ACKNOWLEDGMENTS




COMMONWEALTH OF PENNSYLVANIA

)

: ss.

COUNTY OF CARBON

)




On the 20th day of April, in the year 2006, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared ELDON D. DIETTERICK
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




/s/ Eric D. Hanna




COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Eric D. Hanna, Notary Public

Tobyhanna Twp., Monroe County




Member Pennsylvania Association of Notaries

My commission expires Jan. 31, 2009

Notary Public



